ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Tug Hill Construction, Inc.                   )      ASBCA No. 57825
                                              )
Under Contract No. W9126G-09-D-0006           )

APPEARANCE FOR THE APPELLANT:                        Brian R. Dugdale, Esq.
                                                      Varela, Lee, Metz & Guarino
                                                      McLean, VA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Charles L. Webster III, Esq.
                                                     Cindy E. Shimokusa, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Fort Worth

               OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

        The government entered into a firm, fixed-price contract with appellant for
construction work at Fort Bliss, Texas. Appellant seeks additional compensation for
utility system work in excess of its original price. The Board conducted an eight-day
hearing, on the issue of entitlement only. The Board finds that appellant is not entitled
to additional compensation, and denies the appeal.

                                 FINDINGS OF FACT

       1. On 9 April 2010, a Request for Proposals (RFP) was issued by the U.S.
Army Corps of Engineers (government or USACE) for Phases 3 and 4 of the Fort
Bliss Combat Aviation Brigade Additional Infrastructure Project (CAB 3 & 4) to the
five contractors in the government's Fort Bliss infrastructure multiple award task order
contract (MATOC) (R4, tab 3). The proposed task order was to be awarded on a firm
fixed-price basis to the lowest priced acceptable offeror (R4, tab 4 ).

       2. The scope of work for the project included the demolition of certain sections
of existing utility systems and the construction of new primary electric, water, sanitary
sewer, communications, and natural gas utilities systems. The new utilities would
subsequently be connected back to the existing main utility systems. (R4, tab 3 at
55-57, 99) Further, the delivery order provides:
              SPECIAL NOTICE:
              The existing Fort Bliss Main Post Utility Systems are
              privately owned. This scope of work includes coordinating
              project utility requirements with the owners of the
              privatized utility systems. Typically Utility owners will
              remove existing utilities, install new primary utility
              systems and make final connections between the new
              systems and existing. However, contractors shall be
              responsible for negotiating and finalizing utility system
              work with the utility providers. The Contractor will
              include its cost for such work in its cost proposal.

(R4, tab 4 at 40) We find that the language of the Special Notice is unambiguous, and
put offerors on notice that they were to make arrangements, or at least conduct
discussions with, the utility providers, and account for whatever resulted from those
arrangements or discussions in their cost proposals.

      3. Three offerors submitted proposals for the delivery order: appellant,
J.D. Abrams, and Sundt Construction (Sundt) (R4, tab 29; tr. 7/148, 8/118).

        4. The Fort Bliss water utility provider was Fort Bliss Water Services
Company (FBWS), the electric utility provider was Rio Grande Electric Cooperative,
Inc. (RGEC), and the gas utility provider was Texas Gas (tr. 7/130). FBWS and
RGEC became the owners of the Fort Bliss utility systems through a privatization
effort that resulted in the utility providers entering into 50-year contracts with the
Army. Thus, the Army gave these two utility owners service contracts that obligate
them to operate and maintain their respective systems and to provide utility services to
Fort Bliss. (R4, tabs 15, 16). We find that these contracts allow the utility owners to
act as autonomous entities with respect to their respective utilities on Fort Bliss.

       5. Appellant was aware of the Special Notice as early as 11 May 2010, prior to
submitting its proposal (supp. R4, tab 137; tr. 1171, 171-73). On that date, in addition
to extending the proposal submission deadline to 24 May 2010 at 2:00 pm, the
government amended the RFP to add the Special Notice to the Scope of Work (supp.
R4, tabs 38-41).

       6. On 19 May 20 I 0, appellant received word from a company named
CF Jordan that, with respect to CAB 3 & 4, "[FBWS] is going to be doing the
water/sewer" (supp. R4, tab 148 at 827).




                                           2
      7. On 19 May 2010, Sundt posted the following (Inquiry No. 3276130) on the
government's "ProjNet" 1 system, with respect to CAB 3 & 4:

               Please clarify the Special Notice regarding coordination
               and negotiations with the owners of privatized utilities.
               Based upon the language provided, bidders should include
               in their cost proposal: Costs of work typically performed
               by the utility owners. Fees charged by the utility owner,
               such as design review, connection, and inspections. Costs
               for all other work required to conform with the contract
               documents. Are these assumptions correct? Finally,
               should the contractor assume, depending on the utility
               owner, the contractor may be required to sub-contract
               directly with the utility owner in order to complete the
               work?

(Supp. R4, tab 45 at 77)

        8. Prior to submitting their cost proposals, Sundt and J.D. Abrams contacted
FBWS and RGEC. RGEC would not provide a price quote for the delivery order
electrical utility system work, but, on 20 May 2010, FBWS provided a quote of
$11,071,000 to Sundt and J.D. Abrams for the water utility system work. (Supp. R4,
tabs 146, 151; tr. 7/144-48, 8/117-20).

       9. Also on 20 May 2010, a company named Helix Electric, Inc. (Helix), passed
along to appellant a message that Helix had received from RGEC regarding CAB 3 &
4, in which RGEC stated:

               We are the owners of the Ft. Bliss power distribution
               system. Please ask your general contracting POC or your
               USACE POC to contact us about the work required for
               CAB phases 3 & 4.

(Supp. R4, tab 144 at 819) On the same day appellant contacted RGEC, and asked,
with respect to CAB 3 & 4, "[ c]an you explain the work to be completed on this
project by the ... contractor and what role [RGEC] will play in the project please" (supp.
R4, tab 150 at 832). The purpose of appellant's question was to seek clarification "as


1
    The ProjNet inquiry system is a public electronic bulletin board where offerors may
        ask the USACE for clarification on a solicitation (see tr. 1/126). It allows
        offerors to view all previously-submitted inquiries, and responses, and to add
        new inquiries (R4, tab 3 at 75).

                                            3
to what [appellant's] role was going to be and what [RGEC's] role was going to be"
(tr. 11121). On 21May2010, RGEC replied:

             RGEC's typical role involves anything with the electrical
             utility system. We are responsible for all of the demolition
             of existing and installation of new distribution utilities ....
             We have yet to receive clear plans so I am unable to fully
             comment on the work to be completed on the project. If
             this doesn't answer your question, please let me know and
             I can try to provide you with better information.

(Supp. R4, tab 150 at 831)

      10. On 21 May 2010, Sundt posted the following (Inquiry No. 3283285) on
ProjNet, with respect to CAB 3 & 4:

             [RGEC] has informed the General Contractors that they
             will not be providing pricing for at least (3) three weeks.
             In addition, [RGEC] is not going to approve the existing
             design. [FBWS] has only provided conceptual budgetary
             numbers that are not contractually binding. [FBWS] says
             that firm pricing will be available in the next month.
             [FBWS], Texas Gas, and [RGEC] are not going to allow
             the ... contractors to self-perform the work.... Given that we
             are not going to receive pricing, we are requesting a
             suitable time extension for the privatized utility contractors
             to provide firm price quotations.

(Supp. R4, tab 45 at 77-78)

       11. The government did not respond to Inquiry Nos. 3276130 and 3283285
(supp. R4, tab 45 at 77-78).

        12. On the morning of 22 May 2010, Steve Haskins, appellant's estimating
manager and purchasing manager (tr. 1/58), emailed Jeffrey Kellogg, appellant's
president and sole owner (tr. 1/147), bringing to Mr. Kellogg's attention Inquiry
No. 3283285, which was included in an attachment to that email (supp. R4, tab 155
at 837, 843-44). The attachment also contained Inquiry No. 3276130 (supp. R4,
tab 155 at 843-44). That evening, Mr. Haskins raised with Mr. Kellogg the issue of
"risks" with respect to CAB 3 & 4, including "impacts of Special Note," and
"Attorney fees to carry, if any" (supp. R4, tab 156 at 845).




                                            4
       13. On the morning of 24 May 2010, at 10:02 am, appellant was told by a
company named SBC Global that it had learned that, with respect to CAB 3 & 4,
"[RGEC] will not let anyone do their work on this project," "[RGEC] does not like the
[government's] design and intends to redesign the project," and "[RGEC] will not
have a price for this for 3 to 4 weeks." SBC Global also told appellant:

              With this as it is please proceed as you see fit with the bid I
              sent you. It would be bad if the cost I gave you is less than
              [RGEC] quotes and someone gets stuck."

(Supp. R4, tab 157 at 846)

       14. On 24 May 2010, at 1:43 pm, appellant submitted its proposal (supp. R4,
tab 159 at 850).

       15. We find that appellant did not seek price quotes from FBWS or RGEC
before submitting its proposal, and moreover, never contacted FBWS regarding CAB
3 & 4 before submitting that proposal (tr. 1/132-33, 2/76).

       16. On 16 June 2010, USACE awarded Delivery Order No. 0006, pursuant to
Contract No. W9126G-09-D-0006, to appellant for the fixed price sum of $28,024,550
(R4, tab 4 at 1, 4).

       17. On 24 August 2010, appellant informed the government that it had received
pricing from RGEC and FB WS that was higher than the pricing that appellant had
included in its proposal (app. supp. R4, tab 292 at 586). Appellant requested that the
government "direct the Utility Providers to provide competitive pricing" (id. at 587).

         18. On 2 September 2010, the contracting officer (CO) informed appellant by
letter that appellant's "sole remedy is to continue negotiating with the utility providers
until a reasonable price is obtained" (app. supp. R4, tab 295 at 2).

       19. On 9 September 2010, John Moreno, the government's deputy program
manager, stated in a meeting the day before with RGEC and FBWS (and others, but
not appellant) that, with respect to CAB 3 & 4:

              [I]t was clear in the amendment that was put out to their
              contractors that they were supposed to coordinate with the
              [utility providers] for pricing and if they did not do that
              this was now their problem.

(Tr. 5/74, 93-95; app. supp. R4, tab 301 at 141-42, ,-r 7)



                                             5
       20. By letter dated 24 September 2010, FBWS informed appellant that its
revised pricing was its final position. FBWS added:

              Per COE Amendment 2, the MATOC contractors were to
              have contacted the Utility providers, (FBWS for water and
              waste water) for pricing, prior to bid submission.
              Although other MATOC contractors made contact with
              FBWS, [appellant] did not. Had [appellant] followed the
              instructions in Amendment 2, FB WS strongly feels this
              pricing issue could have been avoided.

(Supp. R4, tab 192)

       21. In November 2010, appellant entered into a service agreement with FBWS,
agreeing to pay $11,726,123 for water utility system work at Fort Bliss (supp. R4, tab 210).

       22. In January 2011, appellant entered into a service agreement with RGEC,
agreeing to pay $8,821,602.99 for electric utility system work at Fort Bliss (supp. R4,
tab 223).

       23. In March 2011, appellant presented a certified claim to the CO for
$11,357,528.20 (R4, tab 26 at 30). Appellant claimed that its cost proposal had
included $5,867,800 for FBWS's scope of work, and $5,973,050 for RGEC's scope of
work (id. at 3). Appellant asserted that the government had breached the implied
covenant of good faith and fair dealing, including by not helping appellant negotiate
with FBWS and RGEC (R4, tab 26).

        24. On 31 October 2011, the CO issued a final decision denying appellant's
certified claim (R4, tab 2).

       25. Appellant timely filed this appeal on 2 November 2011.

                                       DECISION

       The Implied Covenant of Good Faith and Fair Dealing

        Appellant contends that the government breached the implied covenant of good
faith and fair dealing after the award by not helping appellant negotiate with the utility
providers after appellant was awarded the delivery order. We reject that contention.
The implied duty of good faith and fair dealing cannot expand a party's contractual
duties beyond those in the express contract. Metcalf Construction Co. v. United
States, 742 F.3d 984, 991 (Fed. Cir. 2014). The implied duty of good faith and fair
dealing is limited by the original bargain: it prevents a party's acts or omissions that,


                                            6
though not proscribed by the contract expressly, are inconsistent with the contract's
purpose and deprive the other party of the contemplated value. Id. Pursuant to the
Special Notice, the government hired appellant to coordinate, negotiate, and finalize
the utility systems work with the utility providers (finding 2); the implied duty of good
faith and fair dealing did not require the government to help appellant perform that
work, or to help appellant obtain lower prices from the utility providers. Not helping
appellant negotiate with the utility providers was not inconsistent with the delivery
order's purpose and did not deprive appellant of the contemplated value of the delivery
order; the delivery order nowhere implies that the government was required to
intervene in the negotiations, and did not deprive appellant of any of the contemplated
                            2
value of the delivery order. Cf Bell/Heery v. United States, 739 F.3d 1324, 1331-35
(Fed. Cir. 2014) (allegations that government failed to engage state agency regarding
contractor's excavation permit application did not state a claim of breach of the
implied covenant of good faith and fair dealing where contract provided that "[t]he
Contractor shall, without additional expense to the Government, be responsible for
obtaining any necessary licenses and permits"). To the contrary, appellant agreed to a
fixed price for a scope of work that included negotiating with the utility providers;
whether that price covered the eventual cost of the scope of work was appellant's risk.

        On this point the Special Notice is unambiguous: the scope of work "include[d]
coordinating project utility requirements with the owners of the privatized utility
systems," that "contractors shall be responsible for negotiating and finalizing utility
system work with the utility providers," and that "[t]he Contractor will include its cost
for such work in its cost proposal" (finding 2). Appellant agreed to perform the
delivery order work for the fixed price of $28,024,550 (finding 16) without having
first negotiated the work with the utility providers (finding 15); consequently,
appellant, not the government, assumed the risk that the work would cost more than
appellant anticipated when it submitted its proposal. See Spindler Constr. Corp.,
ASBCA No. 55007, 06-2 BCA ~ 33,376 at 165,462-63. Therefore, although appellant
contends that FB WS and RGEC charged more than appellant anticipated for utility
system work, and that the process of coordinating, negotiating, and finalizing
agreements with the utility providers otherwise increased its costs, appellant bore that
risk when it submitted its proposal.

2
    Appellant does not appear to rely upon the 9 September 2010 statement made by
        John Moreno, the government's deputy program director, during a meeting with
        the utility providers (finding 19). In any event, we find that Mr. Moreno's
        statement did not breach the implied duty of good faith and fair dealing. That
        statement merely reflected the government's view, consistent with the
        unambiguous language of the Special Notice (finding 2), that appellant was
        responsible for coordinating and negotiating utility systems work with the
        utility providers.
3
    Appellant raises no issue with respect to Texas Gas.

                                            7
        Appellant contends that the government breached the implied duty of good faith
and fair dealing because, appellant contends, the government controlled the utility
providers through other contracts, but did not exert that control to help appellant
negotiate with the utility providers. A contractor does not assume the risk of
interference with its performance by the government's other contractors who are also
under the control of the government. See Toombs & Co., Inc., ASBCA No. 34590 et al.,
91-1BCA~23,403 at 117,423 (government's failure to assure timely performance of its
asbestos contractor breached duty to cooperate with construction contractor whose
performance was delayed). However, in this matter, appellant does not demonstrate that
the government possessed rights pursuant to contracts with the utility providers that it
failed to exercise to address the utility provider's conduct. In this respect this appeal is
different from American International Constructors, Inc., ENG BCA Nos. 3633, 3667,
77-2 BCA ~ 12,606, upon which appellant heavily relies. There, the government entered
into a contract with a construction company that required the construction company to
use a particular shipper with which the government also had a contract. Id. at 61,098.
The shipper delayed performance, delaying the construction contractor's performance.
Id. at 61, 103. That Board held that the government breached the implied duty of good
faith and fair dealing by failing to exercise its rights under its contract with the shipper
to assist the construction contractor in its problems with the shipper. Id. at 61, 106-07.
However, the Board relied for that holding upon specific provisions of the government's
shipping contract, including a provision that would have allowed for the use of vessels
not owned by the shipping contractor in the event of the shipper's failure to perform.
ld. 4 Here, appellant does not point to any provision of any contract between the
government and RGEC or FBWS to support its contention that the government
possessed control arising from its contracts with the utility providers that the
government failed to exercise.

        Appellant further contends that the government's alleged breaches of the
implied covenant of good faith and fair dealing include policy, program, and contract
formation actions that the government took before awarding the delivery order. We
reject that contention as well. The government could not have breached the covenant
of good faith and fair dealing by its pre-award conduct because the covenant did not
exist until the contract (that is, the contract at issue in this matter, Delivery Order
No. 0006) was signed. See Scott Timber Co. v. United States, 692 F.3d 1365, 1372
(Fed. Cir. 2012); see also CAE USA, Inc., ASBCA No. 58006, 13 BCA ~ 35,323 at
173,390 (rejecting allegations of breach of the implied covenant based solely on pre-
award conduct). Although every contract imposes upon each party a duty of good
faith and fair dealing in its performance and its enforcement, that duty does not deal
with good faith in the formation of a contract. Scott Timber, 692 F.3d at 1372 (quoting
RESTATEMENT (SECOND) OF CONTRACTS§ 205 (1981)).

4
    In any event, decisions of other Boards are not binding on this Board.

                                             8
        To be sure, pre-contract actions by the government can bear on the question of
whether the government has complied with its obligations that are eventually imposed
by the contract. Id. For example, if the contract obligates the government to take
action within a reasonable period, delays by the government even before contract
signing may bear on the reasonableness of delays during the period that the contract is
in force. Id. However, this is not such a case. The contract did not obligate the
government to help appellant negotiate with the utility providers; therefore, none of
the pre-contract events that resulted in the contract assigning that obligation to
appellant are relevant to whether the government breached the contract. Nor is this a
case in which parties' pre-controversy actions are relevant in determining what the
parties intended by agreeing to contract language whose precise meaning is not clear.
See Metcalf Construction, 742 F.3d at 997. Here, the Special Notice is clear and
unambiguous: it assigned to appellant the responsibility to negotiate with the utility
providers (finding 2).

        Appellant appears to suggest that the government was obligated to have taken
the utility providers' property (app. reply at 32-33, 37). If so, we reject that
suggestion. Of course, the government possesses the power, as sovereign, to take
private property. See El-Shifa Pharmaceutical Indus. Co. v. United States, 378 F.3d
1346, 1356 (Fed. Cir. 2004). However, an act or omission of the government as
sovereign is not itself a breach of a government contract; for a sovereign act or
omission to result in a contract breach, the contract must have promised that the
sovereign act would not occur, or that it would occur and did not. See Connor Bros.
Constr. Co. v. United States, 550 F.3d 1368, 1371-72, 1374-75 (Fed. Cir. 2008). Here,
appellant points to no provision of the delivery order that provides that the government
would exercise its sovereign power to take the utility providers' property.

       Superior Knowledge

        Appellant contends that before awarding the delivery order, the government
withheld knowledge that the utility providers took the position that only they could
perform Fort Bliss utility system work, and that the utility providers could not estimate
the cost of such work, or would charge a premium for that work. To the extent that
appellant asserts a "superior knowledge" claim, that claim fails. The superior
knowledge doctrine imposes upon a contracting agency an implied duty to disclose to
a contractor otherwise unavailable information regarding some novel matter affecting
the contract that is vital to its performance. Scott Timber, 692 F.3d at 1372. However,
where a contractor has the opportunity before contract entry to obtain the knowledge
that the government has, the government's knowledge is not superior. See Grumman
Aerospace Corp. v. Wynne, 497 F.3d 1350, 1357 (Fed. Cir. 2007).




                                            9
         Here, the information that appellant contends the government withheld was
otherwise available; indeed, before submitting its proposal, appellant learned much of
that information. Appellant learned from RGEC that "RGEC's typical role involve[d]
anything with the electrical utility system," that RGEC was "responsible for all of the
demolition of existing and installation of new distribution utilities," and that RGEC
was "unable to fully comment on the work to be completed on the project" (finding 9).
Appellant read in Inquiry No. 3283285 that pricing from RGEC and FBWS was not
available, and that RGEC and FBWS were not going to allow contractors to
self-perform (findings 10, 13). Appellant had Inquiry No. 3276130, which raised the
issue whether "the contractor [should] assume, depending on the utility owner, [that]
the contractor may be required to sub-contract directly with the utility owner in order
to complete the work" (finding 7). And only hours before submitting its proposal,
appellant heard from SBC Global that "[RGEC] will not let anyone do their work,"
and that the cost proposal that appellant had received from SBC Global for electrical
utility system work might end up being less than what RGEC would charge
(finding 13). With and despite that knowledge, appellant submitted its proposal,
evidently having decided that the "risks" that appellant's estimator had raised with
appellant's owner two days earlier were worth taking (findings 13, 14).

       In addition, information regarding what FBWS might charge for water utility
system work was available before appellant submitted its proposal, from FBWS. Had
appellant contacted FBWS before submitting its proposal, it might have received (as
did J.D. Abrams and Sundt) an $11,071,000 estimate for the water utility system work
(finding 8), an amount in the same range as the eventual $11,726,123 that FBWS
ultimately charged appellant for that work (finding 21).

        Constructive Change

       Appellant contends that the government constructively changed the delivery
order by requiring appellant to contract with the utility providers (as opposed to
allowing appellant to perform the utility system work itself), inconsistent with the
delivery order's provisions. 5 To demonstrate a constructive change, appellant must
show ( 1) that it performed work beyond the contract requirements, and (2) that the
additional work was ordered, expressly or impliedly, by the government. Bell/Heery,

5
    The Board allows the post-hearing amendment to appellant's complaint, and finds
        jurisdiction to entertain appellant's "constructive change" argument. Although
        appellant did not present that theory in its claim to the CO, it bases that theory
        upon the same operative facts that it presented to the CO. ACE Constructors, Inc.
        v. United States, 499 F.3d 1357, 1361 (Fed. Cir. 2007). Those facts included that,
        on 2 September 2010, the government sent appellant the letter in which the CO
        stated that appellant's "sole remedy is to continue negotiating with the utility
        providers until a reasonable price is obtained" (R4, tab 26 at 7 & ex. 6).

                                            10
739 F.3d at 1335. Appellant does not meet that test. Appellant does not demonstrate
that interacting with the utility providers was performance of work beyond the
requirements of the delivery order (or that the utility providers performed any
"additional work"). After all, pursuant to the Special Notice, appellant's scope of
work expressly included "coordinating project utility requirements with the owners of
the privatized utility systems," and "negotiating and finalizing utility system work with
the utility providers" (finding 2). That means that however the utility systems work
was to be accomplished, coordination, negotiation, and finalization of that work with
the utility providers would be required; contrary to any suggestion by appellant that it
could perform the utility system work without involving the utility providers at some
stage (even if only to negotiate with the utility providers that appellant would
"self-perform"). 6 Indeed, appellant ultimately performed the coordination,
negotiation, and finalization with the utility providers that produced the service
agreements-albeit several months after award (findings 21-22).

        Moreover, appellant does not demonstrate that the government dictated any
term of either service agreement, much less that any such term is "additional" to the
delivery order. In that regard, appellant does not demonstrate that the government
mandated that it hire the utility providers to perform the utility systems work; the CO's
2 September 2010 statement that appellant's "sole remedy [was] to continue
negotiating with the utility providers until a reasonable price is obtained" (finding 18)
was in response to appellant's request for help with the utility providers' pricing
(finding 17), and was consistent with the Special Notice's provision that "contractors
shall be responsible for negotiating and finalizing utility system work with the utility
providers" (finding 2). Because the delivery order also provided that "[t]he Contractor
will include its cost for such work in its cost proposal" (finding 2), appellant bore the
risk of the cost of that work.

        It is always more difficult to negotiate after the fact when, as in this case,
appellant was clearly put on notice to coordinate with the utility providers prior to bid
submittal (finding 2). Here, appellant did not (finding 15), and must bear the cost of
its decision. For these reasons, appellant is not entitled to any additional compensation
for utility system work.




6
    At least as late as 20 May 2010, appellant appeared to take the position that the
         utility providers would be involved in the accomplishment of the utility system
         work. On that date, appellant contacted RGEC for clarification "as to what
         [appellant's] role was going to be and what [RGEC's] role was going to be"
         (finding 9).

                                            11
                               CONCLUSION

      Accordingly, the appeal is denied.

      Dated: 16 October 2014




                                                Administrat ve Judge
                                                Armed Services Board
                                                of Contract Appeals



I concur                                        I concur




0               ON
Administrative Judge
                                            ~   Administrative Judge
Acting Vice Chairman                            Acting Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals




      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 57825, Appeal of Tug Hill
Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                R.ecorder,Armed Services
                                                Board of Contract Appeals



                                           12